                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:10-CR-365 JCM (PAL)
                 8                                           Plaintiff(s),                    ORDER
                 9             v.
               10     BASIL DANIEL,
               11                                          Defendant(s).
               12
               13              Presently before the court is the matter of USA v. Daniel et al, case no. 2:10-cr-00365-
               14     JCM-PAL.
               15              The plea memorandum as to defendant Ehab Leone is currently sealed. (ECF No. 105).
               16     However, the Ninth Circuit has observed that plea agreements have typically been open to the
               17     public. Oregonian Publishing Co. v. United States Dist. Court, 920 F.2d 1462, 1465 (9th Cir.
               18     1990).     Indeed, in many respects, the plea agreement takes the place of the criminal trial, for
               19     which there exists a First Amendment right of access. Id. (citing Brady v. United States, 397 U.S.
               20     742, 752 (1970)).
               21              Accordingly, the court hereby unseals the plea memorandum as to defendant Ehab Leone.
               22     (ECF No. 105).
               23     ...
               24     ...
               25     ...
               26     ...
               27     ...
               28

James C. Mahan
U.S. District Judge
                1           Accordingly,
                2           IT IS ORDERED THAT the clerk shall unseal the plea memorandum in this matter as to
                3     defendant Ehab Leone. (ECF No. 105).
                4           IT IS SO ORDERED.
                5           DATED March 7, 2019.
                6                                             __________________________________________
                                                              UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                            -2-
